Mr. Justice Smith delivered the opinion of the court. At the trial plaintiff in error requested the court to give four instructions to the jury. The instructions were to the effect that if the jury believed from a preponderance of the evidence that the plaintiff was the owner of the horse and entitled to its possession, and that the same had been wrongfully taken or detained from the plaintiff by the defendant, the verdict should be for the plaintiff. The court refused to give the instructions as requested, but modified each of them by adding or inserting the following words: “Unless you find from the evidence that the plaintiff knowingly permitted J. D. Collins to hold out to the world that he was the owner of the horse in question.” ■ This action of the court was .erroneous. The instructions as requested were proper, and should have been given. There was no direct or indirect evidence in the case upon' whiqh to base the modification. There was no evidence of any kind that the corporation h'ad authorized its president to hold out to the world that he was the owner of the horse. The mere fact that J. D. Collins was.the president of the plaintiff corporation did not authorize him to hold out to-the world that he was the owner of any of the property of the corporation. - In order to bind t'he corporation by any such statement or act it would be necessary to show authority from it to him. The implied authority of the president of a private corporation does not authorize him, by virtue of his office, to appropriate the property of the corporation, even for payment of 'salary or other indebtedness due him. Emporium R. E. M. Co. v. Emrie, 54 Ill. 345; Joliet E. L. & P. Co. v. Ingalls, 23 Ill. App. 45. He may without express authority do such acts pertaining to its ordinary offices as custom has imposed or necessity requires. C., B. & Q. R. R. Co. v. Coleman, 18 Ill. 298. Anything Collins may have said,'therefore, adversely to the interests of the corporation as to the ownership of the horse, while not engaged in the business of the company as president would not be binding upon the company, or affect in any way its title to the horse. It follows that the casual talk or remark of J. D. Collins to the effect that the horse was his, afforded no basis for the modification of the instructions, in the absence of any evidence of authority to him from the corporation to make such representations. For the error in modifying the plaintiff’s instructions the judgment is reversed and the cause is remanded. Reversed and remanded.